Moore, J.
The only question in this case is, Avhether if there be an item not within the bar of the statute of limitations in mutual accounts current, “ other than such accounts as concern the trade of merchandize between merchant and merchant, their factors and servants,” it shall be held to dra.AV after it the preceding items of the accounts, and take them out of the bar of the statute. This question seems to have been decided directly in the affirmative in the cases of Pridgen v. Hill, 12 Tex., 374, and Pridgen v. McLean, Id., 420. In the former case the court say: “ The evidence established an account current between the parties, consisting of debits and credits, all of recent date, and running doAvn to a period shortly before the commencement of the suit. The statute, therefore, could not possibly have availed the defendant under any rulings or instructions legally and properly applied to the case, for the reason that the account manifestly was not barred at the time of bringing the suit.” The only authority referred to by the court, to sustain the doctrine here advanced, is the case of Hall v. Hodge, 2 Tex., 323; but it will be seen upon examina*509tion that this case establishes altogether a differefit principle from that in support of which it is cite'd. The language of the court in Hall v. Hodge is : “ It will be fcnlnd, on looking into the evi-dence, that at the time of the accrual of the acc’ount of the plaintiff, on which he instituted his Suit, the account the defendant offered as a set-off was not barred by the lapse of two years, the time prescribed by the 1st Section of the statute of limitations for open accounts; and, although not an account between merchant- and merchant, it may be considered between the parties as an account current; and in Such cases it is Universally considered that One account is to balance or extinguish the other as far as it goes.” Whether the items on one side of the account Shall be held as-balancing or extinguishing those of the other, if the first is not barred when the subsequent one is cre'ated, will readily be perceived as presenting altogether a different question than that of holding that, if |he last item of either Side of the account has been created within two years preceding the commencement of the Suit, no part of the account is barred.
It cannot be controverted that the doctrine in the Cases of Pridgen v. Hill and Pridgen v. McLean is fully supported by all the English decisions preceding the act of 9 Geo. 4, c. 14, as well US those of the American courts in the States- where the statute of James 1st has been re-enacted. We think, however, that an examination of the principle upon which these decisions have b#en almost universally placed, will at once demonstrate théir inapplicability to cases arising -tinder our statute of limitations. It is trtie that, in the Case of Cranch v. Kirkman, Peake’s Cas., 164, Lord Kefiyon seems to suppos'd that mutual accounts curiefit, though not between merchant and merchant, cotne within the Spirit of the exception of the statute as to merchants’ accounts; but this was not so much upon the ground that by' reasofi of this exception the statute would not apply to them, US- that the accounts were mutual. The reciprocal dealings betweefi the parties keep them open, and the statute did fiot commence to rufi until they were terminated. The doctrine advanced by Lord Kefiyon in this particular has not- been sustained or followed by the English courts, and has beefi directly repudiated and denied ofi! this side'of *510the Atlantic. (Cogswell v. Dolliver, 2 Mass., 247.) But the ground upon which suits have been subsequently sustained is that advanced in Catling v. Shoulding, 6 T. R., 189, the leading case upon the subject, which is that the items not barred by the statute are clearly an admission of an unsettled account, and equivalent to evidence of a new promise, which takes the other items out of the statute. So in Swearingen v. Harris, 1 Serg. & Watts, 356, it is said that mutual accounts, of however long standing, between parties who do not come within the description of merchants, are not barred by the statute, if there are any items that are not barred; because the doctrine goes upon the ground of an implied promise, and it is therefore immaterial whether the parties are merchants or not. (Union Bank v. Knapp, 3 Pick, 96; Ashley v. Hills, 6 Conn., 248; McClellan v. Croften, 6 Greenl., 308; Moore v. Munro, 4 Rand., 488; Trumbull v. Striker, 4 McC., 215; Hibler v. Johnson, 3 Harr., 266; McNaugkton v. Norris, 1 Hay., 216; Mandeville v. Wilson, 5 Crunch, 15; Smith v. Ruecastle, 2 Halst., 357.)
But our statute, in this particular, is essentially different from that of James 1st, and under it the subsequent parol acknowledgment of the existence of the debt, and promise to pay it, as is Well known, Will not take the case out of the statute. Consequently, the doctrine upon Whieh these cases have been decided, and that Upon which alone such suits can be prosecuted, cannot, With us, be maintained. And it is also held in England, since the enactment of the Statute of 9 Geo. 4, c 14, which requires either a part payment or an acknowledgment in Writing signed by the party chairgable to take the case out of the Statute of limitations, that mutual and reciprocal, or cross accounts, as such, are of nd avail, Unless in Writing and signed by the party charged, to save the statute. (Angell Limit., sec. 274.) And We are of the opinion that by no legitimate construction of our statute of limitations can a suit on a mutual account, a part of which has been due for more than two years before its Commencement, be main-1 tained to recover such- part of the account.
It appearing from the plaintiff’s petition that all of his account, ■except an item not of á sufficient amount to give the court juris-* *511diction of the case, Was barred previous to the commencement of the suit, the court below did not err in sustaining the defendant’s exceptions, and dismissing the petition. The judgment is therefore affirmed.
Judgment affirmed.